          Case: 3:19-cv-00198-wmc Document #: 1 Filed: 03/13/19 Page 1 of 15



                            THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN


MARIA MINA FABBROCINI, M.D.,
Individually, and on behalf of all other similarly
situated individuals,

               Plaintiff,                                Case No. 19-cv-198

     v.

ROBERT PEARCE, M.D., individually, and
BOARD OF REGENTS OF THE UNIVERSITY OF
WISCONSIN SYSTEM

               Defendants.


                                         COMPLAINT


          Plaintiff Maria Mina Fabbrocini, M.D., individually, and on behalf of all other

 similarly situated individuals, by her attorneys, Pines Bach LLP, as a complaint against

 Defendants Robert Pearce, M.D. and the Board of Regents of the University of

 Wisconsin System, alleges as follows:

                                      INTRODUCTION

          1.    This action is: (a) under Plaintiff class’s First Cause of Action set forth

 below a claim for compensatory and punitive damages and attorneys’ costs and fees,

 brought pursuant to 42 U.S.C. §§ 1983 and 1988, for a violation by Defendant Dr. Robert

 Pearce, acting in his individual capacity under the color of state law, of Plaintiff class’s

 right to freedom from sex discrimination granted by the Equal Protection Clause of the

 Fourteenth Amendment to the United States Constitution; and (b) in the alternative to

                                                1
       Case: 3:19-cv-00198-wmc Document #: 1 Filed: 03/13/19 Page 2 of 15



Plaintiff class’s First Cause of Action, Plaintiff class’s Second Cause of Action sets forth

a claim for compensatory and liquidated damages and attorneys’ costs and fees, to

redress the legal and equitable harms suffered by Plaintiff class when Defendant Board

of Regents of the University of Wisconsin System deprived them of equal pay with men

in violation of the Equal Pay Act of 1963, as amended (29 U.S.C. § 206(d)).

                               JURISDICTION & VENUE

       2.     This Court has original jurisdiction over Plaintiff’s First Cause of Action

pursuant to 28 U.S.C. § 1331, which provides for original district court jurisdiction over

cases presenting federal questions, and the cause of action arises under the United

States Constitution and 42 U.S.C. § 1983. Over Plaintiff Class’s Second Cause of Action,

the Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, as well as under

§ 16(b) of the Fair Labor Standards Act of 1938, as amended (29 U.S.C. § 216(b)), and as

incorporated into the Equal Pay Act.

       3.     Venue in this district is proper under 28 U.S.C.A. § 1391(b) because this is

the judicial district in which all the events and omissions giving rise to these claims

occurred.

                                         PARTIES

       The Named Plaintiff

       4.     Plaintiff Maria Mina Fabbrocini, M.D. (“Dr. Fabbrocini” or “Named

Plaintiff”) is an anesthesiologist employed by the UW School of Medicine and Public

Health within the Department of Anesthesiology. Dr. Fabbrocini is a female adult

resident of the United States and the State of Wisconsin who, at all times relevant to this

                                              2
       Case: 3:19-cv-00198-wmc Document #: 1 Filed: 03/13/19 Page 3 of 15



Complaint, was an “employee” within the definition of the Equal Pay Act as

incorporated from the definition contained in § 3(e) of the Fair Labor Standards Act of

1938, as amended (29 U.S.C. § 203(e)).

       Defendants

       5.     Defendant Robert Pearce, M.D. (“Dr. Pearce”) is sued in his individual

capacity. Defendant is a person within the meaning of 42 U.S.C. § 1983 and was acting

under color of state law at all times relevant to this Complaint. Dr. Pearce is the former

Chair of the Department of Anesthesiology at the UW School of Medicine and Public

Health.

       6.     Defendant Board of Regents of the University of Wisconsin System (“the

University”) is organized and existing pursuant to Wis. Stat. § 15.91 and Wis. Stat.

Chapter 36 and is charged with the governance of the University of Wisconsin System.

The University is and was at all times relevant to this Complaint, an “employer” and an

“enterprise engaged in commerce or in the production of goods for commerce” within

the definitions of the Equal Pay Act as incorporated from the definitions contained in

§ 3(d) and § 3(s) of the Fair Labor Standards Act of 1938, as amended (29 U.S.C.

§§ 203(d) and (s)).

                                    Class Allegations

       7.     The Named Plaintiff brings this action for herself and, pursuant to Rules

23(a) and 23(b)(2) of the Federal Rules of Civil Procedure, on behalf of the Class of

persons similarly situated.



                                             3
        Case: 3:19-cv-00198-wmc Document #: 1 Filed: 03/13/19 Page 4 of 15



        8.     The Named Plaintiff proposes the following Class definition, subject to

amendment as appropriate:

               All female physicians who were employed by the UW School of Medicine
               and Public Health, Department of Anesthesiology (“the Department”) at
               any time between March 13, 2013 to the present.

        9.     The Named Plaintiff represents and is a member of the Class.

        10.    The requirements of Federal Rule of Civil Procedure 23 are satisfied in

that:

               a.     The Class is so numerous that joinder of all members is

        impracticable. Fed. R. Civ. P. 23(a)(1). Although the Named Plaintiff does not

        know the exact number of members in the Class, there are currently 32 female

        physicians within the Department, and upon information and belief, there are

        dozens more female physicians who were previously employed by the

        Department since March 13, 2013 but are no longer so employed. Disposition of

        the claims in a class action will provide substantial benefit to the parties and the

        Court by avoiding multiplicity of identical suits.

               b.     There are questions of law and fact common to members of the

        Class. Fed. R. Civ. P. 23(a)(2). Such questions include, but are not limited to:

                      i.     Whether Dr. Pearce’s intentional or willful failure to provide

                      equal pay, equal advancement and administrative opportunities,

                      and a non-hostile work environment to female physicians violates

                      the equal protection guarantee of the Fourteenth Amendment of



                                              4
Case: 3:19-cv-00198-wmc Document #: 1 Filed: 03/13/19 Page 5 of 15



              the United States Constitution by discriminating against female

              physicians on the basis of sex without adequate justification.

              ii.    Whether the failure of the Board of Regents for the

              University of Wisconsin System to provide equal pay to female

              physicians with comparable qualifications to their male peers

              violates the Equal Pay Act of 1963, as amended (29 U.S.C. § 206(d)).

       c.     The claims of Named Plaintiff are typical of those of the Class, as

her claims all arise from the same sex discriminatory practices of Dr. Pearce that

denied female physicians in the Department equal pay, equal opportunities, and

a non-hostile work environment; as well as the failure of the Board of Regents of

the University of Wisconsin System to provide equal pay to female physicians in

the Department, and are based on the same theories of law.

       d.     The Named Plaintiff is capable of fairly and adequately protecting

the interests of the class, and does not have any interests antagonistic to the

Class. The Named Plaintiff as well as the Class all seek a judgment awarding

Plaintiffs damages to repair the substantial injuries caused by the sex

discriminatory practices of Defendants that have denied female physicians in the

Department equal pay and Fourteenth Amendment equal protection concerning

equal pay, equal opportunity, and a non-hostile work environment; to punish

Defendants’ conduct; and to prevent such discriminatory practices in the future.

       e.     This action is maintainable as a class action under Rule 23(b)(2)

because Defendants’ practice and policy of paying women physicians less than

                                      5
       Case: 3:19-cv-00198-wmc Document #: 1 Filed: 03/13/19 Page 6 of 15



      their comparable male counterparts and Defendant Dr. Pearce’s practices and

      policies that denied female physicians equal opportunity and a non-hostile work

      environment apply generally to the Class as a whole.

                               STATEMENT OF FACTS

      11.     Dr. Fabbrocini holds an M.D. from the University of Wisconsin School of

Medicine and Public Health. She completed her medical residency at University of

Wisconsin Hospital and Clinics, and she completed a fellowship in Pediatric

Anesthesiology and Pediatric Cardiac Anesthesiology at Children’s Hospital of

Philadelphia. She is board certified in Anesthesiology.

      12.     Dr. Fabbrocini was first hired by the University of Wisconsin School of

Medicine and Public Health, Department of Anesthesiology, on September 29, 2008.

      13.     Since that time Dr. Fabbrocini has been continuously and is currently

employed by the Department.

      14.     At all times relevant to this complaint, Dr. Fabbrocini has worked between

.6 and .75 FTE.

      15.     Throughout the time period relevant to this Complaint, Dr. Fabbrocini has

had extensive experience and expertise in her medical field and has maintained a

respected reputation among her peers, including being ranked in the top five pediatric

anesthesiologists of Dane County from 2012 to present, four years of which she ranked

number one.

      16.     From 2006 until 2017, Dr. Pearce was the Chair of the Department.



                                            6
       Case: 3:19-cv-00198-wmc Document #: 1 Filed: 03/13/19 Page 7 of 15



       17.    As Chair of the Department, Dr. Pearce was primarily accountable for the

pay and working conditions within the Department.

                                       Unequal Pay

       18.    From 2006 to 2017, Dr. Pearce as Chair was responsible for determining

University salaries and awarding discretionary pay raises, bonuses, and research

awards to physicians in the Department.

       19.    Those determinations were left entirely to his discretion as the Chair of the

Department with no regard to merit.

       20.    At all times relevant to this complaint, Dr. Fabbrocini performed

substantially equal or greater work, the performance of which requires substantially

equal or greater skill, effort, and responsibility as that of comparable males within the

Department, but was paid less.

       21.    This difference in pay was caused by, among other gender discriminatory

reasons, Dr. Pearce providing higher discretionary awards to the comparable male

physicians.

       22.    Due to concerns about pay inequity in the Department, Dr. Fabbrocini

along with other female physicians in the Department petitioned the administration of

University of Wisconsin-Madison (“UW-Madison”), in 2015, to conduct a review of the

Department’s compensation plans with respect to gender equity.

       23.    UW-Madison conducted a review of the Department’s compensation.

       24.    Dr. Pearce was responsible for providing data necessary for UW-

Madison’s review.

                                             7
        Case: 3:19-cv-00198-wmc Document #: 1 Filed: 03/13/19 Page 8 of 15



        25.   Dr. Pearce provided UW-Madison with incomplete and erroneous data.

        26.   For instance, of the 74 physicians in the Department only 60 faculty

salaries were provided by Dr. Pearce for UW-Madison’s review of the compensation

plan.

        27.   Dr. Pearce did not submit Dr. Fabbrocini’s compensation data for UW-

Madison’s Review of the compensation plan.

        28.   Due to this inaccurate data, UW-Madison incorrectly concluded that no

gender inequities in pay or leadership opportunities existed in the Department of

Anesthesiology.

        29.   In fact, significant discrepancies in University pay between Dr. Fabbrocini

and her male colleagues and between female and male physicians as a whole existed

throughout Dr. Pearce’s tenure as Chair of the Department.

        30.   The issue of gender inequity in the compensation plan was further raised

by the UW-Madison in a 2017 climate review of the Department leading to an

announcement by UW-Madison in 2018 that the Department would undergo a

compensation review.

                                 Unequal Opportunity

        31.   As Chair, Dr. Pearce was also responsible for appointing physicians into

leadership positions within the Department.

        32.   Leadership appointments were made at the sole discretion of the Chair,

and were not open to application, nomination or vote.



                                            8
       Case: 3:19-cv-00198-wmc Document #: 1 Filed: 03/13/19 Page 9 of 15



       33.    Leadership positions in the Department were and are accompanied by

additional administrative pay.

       34.    Dr. Pearce did not appoint Dr. Fabbrocini or other women to leadership

positions and, as a direct consequence, they were deprived of the related administrative

pay.

       35.    During his tenure, Dr. Pearce instituted a policy against considering part-

time faculty for leadership roles.

       36.    That policy made Dr. Fabbrocini and other women ineligible for

leadership positions and resultant administrative pay.

       37.    Dr. Fabbrocini was denied opportunity to advance to leadership positions

on the basis of her sex.

       38.    Dr. Pearce’s policy against part-time faculty serving in leadership was a

pretext for sex discrimination. For example, in 2014, 85.7% of part-time physicians in the

Department were women; overall in the Department only 6.5% of men were part-time

compared to 65% of women.

       39.    Additionally, Dr. Pearce discouraged Dr. Fabbrocini’s and other female

physicians’ research interests and did not provide Dr. Fabbrocini and other female

physicians with mentorship opportunities in their research areas.

       40.    As a result, Dr. Fabbrocini and other women did not have access to vital

resources required for research projects.

       41.    In comparison, Dr. Pearce granted men in the Department substantial

discretionary research dollars and mentorship opportunities.

                                            9
      Case: 3:19-cv-00198-wmc Document #: 1 Filed: 03/13/19 Page 10 of 15



                               Hostile Work Environment

      42.    Moreover, Dr. Pearce’s customs created a hostile work environment for

Dr. Fabbrocini and women in the Department.

      43.    In the UW-Madison’s 2017 climate report, male faculty described the

environment in the Department as a boy’s club, frat-boy environment, and good-old boy

network.

      44.    The UW-Madison described the Department as an environment “of

tolerated disrespect, a lack of open eligibility for advancement and persistent

underrepresentation of women. . . an undercurrent of male centrism that actively

influences workplace conditions through the Department.”

      45.    To that end, Dr. Pearce left male physicians in significant leadership

positions for extended periods of time despite well-documented practices of disrespect

toward women.

      46.    Dr. Pearce also tolerated a culture of physical intimidation and bullying in

the Department, which often found woman physicians as the recipients.

      47.    For instance, due to Dr. Pearce’s recurrent failure to discipline a male

physician with a documented history of physical abuse toward women in the

Department, Dr. Fabbrocini suffered a violent attack by that physician when he, in 2010,

grabbed Dr. Fabbrocini by the throat and violently shook her while shouting in her face.

      48.    Additionally, Dr. Pearce’s refusal to discipline male physicians with a

history of disrespect, violence, and other disturbing behaviors toward women resulted



                                            10
      Case: 3:19-cv-00198-wmc Document #: 1 Filed: 03/13/19 Page 11 of 15



in the serial sexual assault of a multitude of anesthetized female patients by a male

physician, even after reports of such assaults were made to Dr. Pearce.

      49.     Furthermore, Dr. Pearce permitted a culture of demeaning female

physicians.

      50.     Dr. Fabbrocini and other female pediatric anesthesiologists were

frequently referred to as “candy-stripers,” “the crying hospital,” and “candyland.”

      51.     As chair, Dr. Pearce publicized the research and service achievements of

male physicians, while disregarding the accomplishments of female physicians,

including Dr. Fabbrocini.

      52.     Women in the Department, including Dr. Fabbrocini, were assigned

parking spaces that were farther away from the hospital entrance then their male

colleagues; some with 15-20 years of experience working for the Department were not

assigned parking spaces at all.

      53.     Dr. Pearce’s decisions to award male physicians greater amounts of

discretionary pay than women physicians, to deny women leadership appointments

while maintaining in those positions men with a documented history of demeaning,

disrespectful, physically intimidating, and sometimes violent behavior toward women,

to deny women equal access to mentorship and research resources, to permit a hostile

work environment filled with numerous incidents of physical and verbal bullying

toward women created an environment in which female physicians, including

Dr. Fabbrocini, were substantially disadvantaged from their male employees.



                                            11
      Case: 3:19-cv-00198-wmc Document #: 1 Filed: 03/13/19 Page 12 of 15



                                        COUNT I
                             Deprivation of Equal Protection
                               U.S. CONST. Amend. XIV
                                    (42 U.S.C. § 1983)
                                     § 1983 Violation

       54.    For her cause of action against Defendant Dr. Pearce for sex

discrimination under the Equal Protection Clause of the Fourteenth Amendment of the

United States Constitution and 42 U.S.C. § 1983, Named Plaintiff re-alleges each of the

preceding paragraphs as though fully set forth herein.

       55.    By engaging in the conduct described in the preceding paragraphs,

Defendant Dr. Pearce discriminated against the Named Plaintiff and all others similarly

situated on the basis of sex, while acting under color of state law, in violation of their

rights under the Equal Protection Clause of the Fourteenth Amendment of the United

States Constitution and 42 U.S.C. § 1983.

       56.    There is no rational, let alone important, justification for such

discrimination.

       57.    Defendant Dr. Pearce’s conduct, as described above, caused Named

Plaintiff and all others similarly situated to suffer substantial damages, including but

not limited to loss of compensation (past and future) and emotional distress.

       58.    Defendant Dr. Pearce’s conduct, as described above, was willful and

malicious and/or undertaken with intentional or reckless disregard of Named

Plaintiff’s and all others similarly situated’s federally protected rights, thereby entitling

them to an award of punitive damages.




                                             12
      Case: 3:19-cv-00198-wmc Document #: 1 Filed: 03/13/19 Page 13 of 15



                                   COUNT II
                              EQUAL PAY ACT CLAIM

      59.    For her cause of action against Defendant the Board of Regents of the

University of Wisconsin System for deprivation of equal pay under the Equal Pay Act of

1963, as amended (29 U.S.C. § 206(d)), Named Plaintiff re-alleges each of the preceding

paragraphs as though fully set forth herein.

      60.    At all relevant times, the University has been aware that the Equal Pay Act

applies to it or showed reckless disregard whether or not the Equal Pay Act applies to

it.

      61.    As to Dr. Fabbrocini and other female physicians’ pay, the University

violated the Equal Pay Act willfully, and some violations remain ongoing.

      62.    Dr. Fabbrocini and other female physicians have suffered and continue to

suffer economic damages as a result of the University’s violations of the Equal Pay Act.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, on behalf of herself and the putative class, requests

judgment against Defendant Dr. Robert Pearce,

      As to First Cause of Action:

      A.     Compensatory and punitive damages;

      B.     Pursuant to 42 U.S.C. § 1988, the expenses of this action, including

             reasonable attorneys’ fees and costs;

      C.     Such other relief as the Court may deem just and proper.




                                           13
       Case: 3:19-cv-00198-wmc Document #: 1 Filed: 03/13/19 Page 14 of 15



       WHEREFORE, Plaintiff, on behalf of herself and the putative class, requests

judgment against Defendant the Board of Regents of the University of Wisconsin

System,

       As to the Second Cause of Action:

       A.        Compensatory damages for the amount shown to be due to each class

                 member for the University’s failure to pay Dr. Fabbrocini and all others

                 similarly situated an amount equal to that of comparable males for the

                 three years immediately prior to the filing of this lawsuit and from the

                 date of the filing of this lawsuit up to the date of judgment;

       B.        Liquidated damages in an amount equal to the amount awarded in

                 compensatory damages to each class member;

       C.        The expenses of this action, including reasonable attorneys’ fees and costs;

       D.        Such other relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a

trial by jury.




                                               14
     Case: 3:19-cv-00198-wmc Document #: 1 Filed: 03/13/19 Page 15 of 15



      Respectfully submitted this 13th day of March, 2019.

                                        PINES BACH LLP

                                        /s/ Tamara B. Packard                      .
                                        Lester A. Pines, SBN 1016543
                                        Tamara B. Packard, SBN 1023111
                                        Beauregard W. Patterson, SBN 1102842

                                        Attorneys for Plaintiff Maria Mina Fabbrocini,
                                        individually, and on behalf of all others
                                        similarly situated

Mailing Address:
122 West Washington Ave.
Suite 900
Madison, WI 53703
(608) 251-0101 (telephone)
(608) 251-2883 (facsimile)
lpines@pinesbach.com
tpackard@pinesbach.com
bpatterson@pinesbach.com




                                          15
